Exhibit 10.2




SARATOGA RESOURCES, INC.




2006 EMPLOYEE AND CONSULTANT STOCK PLAN

(as adopted January 30, 2006)







PURPOSE OF PLAN




WHEREAS, the purpose of this 2006 Employee and Consultant Stock Plan is to
advance the interests of the Company by helping the Company obtain and retain
the services of persons providing services, as employees or consultants, upon
whose judgment, initiative, efforts and/or services the Company is substantially
dependent, by offering to or providing those persons with incentives or
inducements affording such persons an opportunity to become owners of capital
stock of the Company.




TERMS AND CONDITIONS OF PLAN




1. DEFINITIONS.




Set forth below are definitions of capitalized terms that are generally used
throughout this Plan, or references to provisions containing such definitions
(capitalized terms whose use is limited to specific provisions are not
referenced in this Section):




(A) AFFILIATE - The term "Affiliate" is defined as any person controlling the
Company, controlled by the Company, or under common control with the Company.




(B) AWARD - The term "Award" is collectively and severally defined as any Award
Shares granted under this Plan.




(C) AWARD SHARES - The term "Award Shares" is defined as shares of Common Stock
granted by the Plan Committee in accordance with Section 5 of this Plan.




(D) BOARD - The term "Board" is defined as the Board of Directors of the
Company, as such body may be reconstituted from time to time.




(E) COMMON STOCK - The term "Common Stock" is defined as the Company's common
stock, $.001 par value.




(F) COMPANY - The term "Company" is defined as Saratoga Resources, Inc., a Texas
corporation.








--------------------------------------------------------------------------------

(G) DISPOSED - The term "Disposed" (or the equivalent terms "Disposition" or
"Dispose") is defined as any transfer or alienation of an Award which would
directly or indirectly change the legal or beneficial ownership thereof, whether
voluntary or by operation of law, or with or without the payment or provision of
consideration, including, by way of example and not limitation: (i) the sale,
assignment, bequest or gift of the Award; (ii) any transaction that creates or
grants a right to obtain an interest in the Award; (iii) any transaction that
creates a form of joint ownership in the Award between the Recipient and one or
more other Persons; (iv) any Disposition of the Award to a creditor of the
Recipient, including the hypothecation, encumbrance or pledge of the Award or
any interest therein, or the attachment or imposition of a lien by a creditor of
the Recipient of the Award or any interest therein which is not released within
thirty (30) days after the imposition thereof; (v) any distribution by a
Recipient which is an entity to its stockholders, partners, co-venturers or
members, as the case may be, or (vi) any distribution by a Recipient which is a
fiduciary such as a trustee or custodian to its settlors or beneficiaries.




(H) ELIGIBLE PERSON - The term "Eligible Person" means any Person who, at a
particular time, is an employee of, or a consultant to, the Company or an
Affiliate who provides bona fide consulting services to the Company or the
Affiliate, provided, however, no Award hereunder may be granted to any Person in
connection with the provision of any services incident to the raising of capital
or promotion or maintenance of a market for the Company's securities.




(I) FAIR MARKET VALUE - The term "Fair Market Value" means the fair market value
as of the applicable valuation date of the Award Shares, or other shares of
Common Stock, as the case may be (the "Subject Shares"), to be valued as
determined by the Plan Committee in its good faith judgment, but in no event
shall the Fair Market Value be less than the par value of the Subject Shares.




(J) PERSON - The term "Person" is defined, in its broadest sense, as any
individual, entity or fiduciary such as, by way of example and not limitation,
individual or natural persons, corporations, partnerships (limited or general),
joint-ventures, associations, limited liability companies/partnerships, or
fiduciary arrangements, such as trusts.




(K) PLAN - The term "Plan" is defined as this 2006 Employee and Consultant Stock
Plan, as amended from time to time.




(L) PLAN COMMITTEE - The term "Plan Committee" is defined as that Committee
appointed by the Board to administer and interpret this Plan as more
particularly described in Section 3 of the Plan; provided, however, that the
term Plan Committee will refer to the Board during such times as no Plan
Committee is appointed by the Board.




(M) RECIPIENT - The term "Recipient" is defined as any Eligible Person who, at a
particular time, receives the grant of an Award.








2







--------------------------------------------------------------------------------

(N) SECURITIES ACT - The term "Securities Act" is defined as the Securities Act
of 1933, as amended (references herein to Sections of the Securities Act are
intended to refer to Sections of the Securities Act as enacted at the time of
the adoption of this Plan by the Board and as subsequently amended, or to any
substantially similar successor provisions of the Securities Act resulting from
recodification, renumbering or otherwise).




2. TERM OF PLAN.




This Plan shall be effective as of such time and date as this Plan is adopted by
the Board, and this Plan shall terminate on the first business day prior to the
ten (10) year anniversary of the date this Plan became effective. All Awards
granted pursuant to this Plan prior to the effective date of this Plan shall not
be affected by the termination of this Plan and all other provisions of this
Plan shall remain in effect until the terms of all outstanding Awards have been
satisfied or terminated in accordance with this Plan and the terms of such
Awards.




3. PLAN ADMINISTRATION.




(A) PLAN COMMITTEE.




(i) The Plan shall be administered and interpreted by a committee consisting of
one (1) or more members of the Board; provided, however, no member of the Board
may serve as a member of the Plan Committee if such person serves or served as a
member of the plan committee with respect to any plan (other than this Plan) of
the Company or its Affiliates which plan was or is established to comply with
the provisions of Rule 16b-3(c)(2)(i) to the Securities and Exchange Act of
1934, as amended (i.e., pertaining to the establishment of so-called "Section
16b-3 Plans"), and, by reason of such person's proposed service as a member of
the Plan Committee, such person would not be considered a "disinterested" person
within the meaning of said Rule with respect to such other plan.




(ii) Members of the Plan Committee may resign at any time by delivering written
notice to the Board. Vacancies in the Plan Committee shall be filled by the
Board. The Plan Committee shall act by a majority of its members in office. The
Plan Committee may act either by vote at a meeting or by a memorandum or other
written instrument signed by a majority of the Plan Committee.




(iii) If the Board, in its discretion, does not appoint a Plan Committee, the
Board itself will administer and interpret the Plan and take such other actions
as the Plan Committee is authorized to take hereunder; provided that the Board
may take such actions hereunder in the same manner as the Board may take other
actions under the Articles of Incorporation and bylaws of the Company generally.




(B) ELIGIBILITY OF PLAN COMMITTEE MEMBERS TO RECEIVE AWARDS. While serving on
the Plan Committee, such members shall not be eligible for selection as Eligible
Persons to whom an Award may be granted under the Plan.








3







--------------------------------------------------------------------------------

(C) POWER TO MAKE AWARDS. The Plan Committee shall have the full and final
authority in its sole discretion, at any time and from time-to-time, subject
only to the express terms, conditions and other provisions of the Articles of
Incorporation of the Company and this Plan, and the specific limitations on such
discretion set forth herein, to:




(i) Designate the Eligible Persons or classes of Eligible Persons eligible to
receive Awards from among the Eligible Persons;




(ii) Grant Awards to such selected Eligible Persons or classes of Eligible
Persons in such form and amount (subject to the terms of the Plan) as the Plan
Committee shall determine;




(iii) Interpret the Plan, adopt, amend and rescind rules and regulations
relating to the Plan, and make all other determinations and take all other
action necessary or advisable for the implementation and administration of the
Plan; and




(iiii) Delegate all or a portion of its authority under subsections (i) and (ii)
of this Section 3(c) to one or more directors of the Company who are executive
officers of the Company, subject to such restrictions and limitations (such as
the aggregate number of shares of Common Stock that may be awarded) as the Plan
Committee may decide to impose on such delegate directors.




In determining the recipient, form and amount of Awards, the Plan Committee
shall consider any factors deemed relevant, including the recipient's functions,
responsibilities, value of services to the Company and past and potential
contributions to the Company's profitability and sound growth.




(D) INTERPRETATION OF PLAN. The Plan Committee shall, in its sole and absolute
discretion, interpret and determine the effect of all matters and questions
relating to this Plan. The interpretations and determinations of the Plan
Committee under the Plan (including without limitation determinations pertaining
to the eligibility of Persons to receive Awards, the form, amount and timing of
Awards, the methods of payment for Awards, and the other terms and provisions of
Awards and the certificates or agreements evidencing same) need not be uniform
and may be made by the Plan Committee selectively among Persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such Persons are
similarly situated. All actions taken and all interpretations and determinations
made under this Plan in good faith by the Plan Committee shall be final and
binding upon the Recipient, the Company, and all other interested Persons. No
member of the Plan Committee shall be personally liable for any action taken or
decision made in good faith relating to this Plan, and all members of the Plan
Committee shall be fully protected and indemnified to the fullest extent
permitted under applicable law by the Company in respect to any such action,
determination, or interpretation.








4







--------------------------------------------------------------------------------

(E) COMPENSATION; ADVISORS. Members of the Plan Committee shall receive such
compensation for their services as members as may be determined by the Board.
All expenses and liabilities incurred by members of the Plan Committee in
connection with the administration of the Plan shall be borne by the Company.
The Plan Committee may, with the approval of the Board, employ attorneys,
consultants, accountants, appraisers, brokers, or other Persons, at the cost of
the Company. The Plan Committee, the Company and its officers and directors
shall be entitled to rely upon the advice, opinions, or valuations of any such
Persons.




4. STOCK POOL.




(A) MAXIMUM NUMBER OF SHARES AUTHORIZED UNDER PLAN. Shares of stock which may be
issued or granted under the Plan shall be authorized and unissued or treasury
shares of Common Stock. The aggregate maximum number of shares of Common Stock
which may be issued as a grant of Award Shares shall not exceed 1,200,000 shares
of Common Stock (the "Stock Pool").




(B) DATE OF AWARD. The date an Award is granted shall mean the date selected by
the Plan Committee as of which the Plan Committee allots a specific number of
shares to a Recipient with respect to such Award pursuant to the Plan.




5. AWARD SHARES.




(A) GRANT. The Plan Committee may from time to time, and subject to the
provisions of the Plan and such other terms and conditions as the Plan Committee
may prescribe, grant to any Eligible Person one or more shares of Common Stock
("Award Shares") allotted by the Plan Committee. The grant of Award Shares or
grant of the right to receive Award Shares shall be evidenced by either a
written employment or consulting agreement or a separate written agreement
confirming such grant, executed by the Company and the Recipient, stating the
number of Award Shares granted and stating all terms and conditions of such
grant.




(B) PURCHASE PRICE AND MANNER OF PAYMENT. The Plan Committee, in its sole
discretion, may grant Award Shares in any of the following instances:




(i) as a "bonus" or "reward" for services previously rendered and compensated,
in which case the recipient of the Award Shares shall not be required to pay any
consideration for such Award Shares, and the value of such Award Shares shall be
the Fair Market Value of such Award Shares on the date of grant; or




(ii) as "compensation" for the previous performance or future performance of
services or attainment of goals, in which case the recipient of the Award Shares
shall not be required to pay any consideration for such Award Shares (other than
the performance of his services).




6. ADJUSTMENTS.








5







--------------------------------------------------------------------------------

(A) SUBDIVISION OR STOCK DIVIDEND. If (i) outstanding shares of Common Stock
shall be subdivided into a greater number of shares by reason of
recapitalization or reclassification, the number of shares of Common Stock, if
any, available for issuance in the Stock Pool shall, simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend, be proportionately increased, and (ii) conversely, if the outstanding
shares of Common Stock shall be combined into a smaller number of shares, the
number of shares of Common Stock, if any, available for issuance in the Stock
Pool shall, simultaneously with the effectiveness of such combination, be
proportionately increased.




(B) ADJUSTMENTS DETERMINED IN SOLE DISCRETION OF BOARD. To the extent that the
foregoing adjustments relate to stock or securities of the Company, such
adjustments shall be made by the Plan Committee, whose determination in that
respect shall be final, binding and conclusive.




(C) NO OTHER RIGHTS TO RECIPIENT. Except as expressly provided in this Section
6, (i) the Recipient shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and (ii) the dissolution, liquidation, merger, consolidation or
divisive reorganization or sale of assets or stock to another corporation, or
any issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of
shares. The grant of an Award pursuant to this Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate, dissolve or liquidate, or to sell or transfer all or any part of
its business or assets.




7. EMPLOYMENT STATUS.




In no event shall the granting of an Award be construed as granting a continued
right of employment to a Recipient if such Person is employed by the Company,
nor effect any right which the Company may have to terminate the employment of
such Person, at any time, with or without cause, except to the extent that such
Person and the Company have agreed otherwise in writing.




8. AMENDMENT AND DISCONTINUATION OF PLAN; MODIFICATION OF AWARDS.




(A) AMENDMENT, MODIFICATION OR TERMINATION OF PLAN. The Board may amend the Plan
or suspend or discontinue the Plan at any time or from time-to-time; provided,
however no such action may adversely alter or impair any Award previously
granted under this Plan without the consent of each Recipient affected thereby.




(B) COMPLIANCE WITH LAWS. The Plan Committee may at any time or from
time-to-time, without receiving further consideration from any Person who may
become entitled to receive or who has received the grant of an Award hereunder,
modify or amend Awards granted under this Plan as required to comply with
changes in securities, tax or other laws or rules, regulations or regulatory
interpretations thereof applicable to this Plan or Awards thereunder or to
comply with stock exchange rules or requirements.





6





